Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on September 10, 2021, have been carefully considered, and entered.  Claim 35 has been canceled; no new claims have been added.
Claims 15-21, 33, and 34 are presently pending in this application.

Withdrawal of Final Rejection
Prosecution on the merits of this application is reopened on claims 15-21, 33, and 34, considered unpatentable for the reasons indicated below: 
In Applicants’ Information Disclosure Statement filed on July 29, 2021, a Decision of Refusal received in Japanese Patent application No. 2019-536501 was filed.  In said Decision, Kanuka et al. (Japanese Patent Publication 2015-199059) was discussed.  This reference has been carefully reviewed by the Examiner, and is deemed applicable to Applicants’ claims in their present form.
The indicated allowability of claims 15-21, 33 and 34, as stated in the previous Final Rejection, is withdrawn in view of the newly discovered references to Kanuka et al. (Japanese Patent Publication 2015-199059).
Rejections based on the newly cited references follow.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 15-19, 21, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kanuka et al. (Japanese Patent Publication 2015-199059, English translation provided).
Regarding claims 15-19 and 21, Kanuka et al. teach the preparation of a carrier for the production of ethylene oxide from ethylene, wherein materials including alpha-alumina, crystalline cellulose (“volatile organic binder”), and water are admixed, the resultant mixture is formed into a cylindrical shape using an extrusion molding machine, and dried.  A carrier is produced by calcining the cylindrical molded product at a maximum temperature of 1300°C for 5 hours.  See pages 16 and 18 of Kanuka et al., as well as Tables 1-3 and 6.

Regarding claims 33 and 34, it is considered that because Kanuka et al. teach a method comparable to that instantly claimed, the skilled artisan would have been motivated to reasonably expect the carrier obtained from the method disclosed in Kanuka et al. to exhibit a surface area and total pore volume contributions from the recited pore sizes comparable to that respectively recited in these claims, absent the showing of convincing evidence to the contrary.
As stated above, Kanuka et al. teach a maximum calcining temperature of 1300°C, which overlaps Applicants’ claimed sintering temperature range of “1000°C or above”.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because In re Malagari, 182 U.S.P.Q. 549.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As stated above, Kanuka et al. teach a maximum calcining temperature of 1300°C, which is outside the sintering temperature of “1500°C or more and 1650°C or less”, as recited in claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanuka et al. (Japanese Patent Publication No. 2015-199060) was also disclosed in the aforementioned Decision of Refusal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 20, 2021